DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected and claim 4, 5, 7-12, 16-17 and 19 is/are objected to. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “training a first machine learning algorithm based on the ground truth data to generate a license plate detection model, the license plate detection model configured to detect one or more regions in the images, the one or more regions containing a candidate for a license plate, and to generate a bounding box for each license plate; training a second machine learning algorithm based on the ground truth data and the license plate detection model to generate a license plate recognition model, the license plate recognition model configured to generate a sequence of alphanumeric characters in the bounding box with a level of recognition confidence for the sequence; receiving an input image;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of deep learning, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	There are no PCT associated with the current application. 

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of patent no 11,030,466 in view of Tian (US 6339651). Claim 1 of patent 11030466, while disclosing receiving training data comprising images of license plates (see limitation 1); preparing ground truth data from the training data based on predefined parameters (see limitation 2); training a first machine learning algorithm based on the ground truth data to generate a license plate detection model, the license plate detection model configured to detect one or more regions in the images, the one or more regions containing a candidate for a license plate, and to generate a bounding box for each license plate (see limitation 3); training a second machine learning algorithm based on the ground truth data and the license plate detection model to generate a license plate recognition model, the license plate recognition model configured to generate a sequence of alphanumeric characters in the bounding box with a level of recognition confidence for the sequence (see limitation 4).
Tian teaches receiving an input image (see figure 1, input car image); determining a bounding box corresponding to an image of each candidate license plate in the input image by applying the license plate detection model to the input image (see figure 1, 100, detect potential region of interest and generate ROI groups, 100 is read as the model), the bounding box indicating a license plate type and a corresponding confidence level (see figure 15.1 a bounding enclosed the license plate); and generating an array of license plate information comprising an image of a license plate from the input image, a corresponding string identifier, corresponding bounding box coordinates, and a corresponding confidence level (see column 8, lines 62-67, the character segmentation process locates and extracts a bounding box for each ID character of the ID from the image, here, the characters "J", "D", "T", "9", "4", "8", and "5"have all been properly segmented, the extracted bounding box is normalized to a standard size and a character pixel map of this information is passed to the primary network character recognizer which identifies the character classes). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include generating sequence of alphanumeric in order to extract additional details from the character shape and color for improving image recognition. 

Claim 13 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 12 of patent no 11,030,466 in view of Tian (US 6339651). See the rationale for claim 1 above.
Claim 20 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 18 of patent no 11,030,466 in view of Tian (US 6339651). See the rationale for claim 1 above. 
Since all independent claims are double patent rejected, all claims will be indicated rejected for this office action. 

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 6, 13-15, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie “IEEE titled: A New CNN-Based Method for Multi-Directional Car License Plate Detection” in view of Tian (US 6339651). Xie paper is published on February 1, 2018.
With regards to claim 1, Xie discloses a computer-implemented method comprising: 
receiving training data comprising images of license plates (see figure 4, input images are received by the Prepositive CNN); 
preparing ground truth data from the training data based on predefined parameters (see figure 2, “Loss Function” is read as parameter of the model, “Ground Truth” are is read as ground truth data);  
training a first machine learning algorithm based on the ground truth data to generate a license plate detection model (see figure 4, Prepositive CNN is read as first machine algorithm), the license plate detection model configured to detect one or more regions in the images, the one or more regions containing a candidate for a license plate, and to generate a bounding box for each region license plate (see figure 4, the green boxing is read as the bounding boxes around license plate); and

    PNG
    media_image1.png
    314
    887
    media_image1.png
    Greyscale

training a second machine learning algorithm based on the ground truth data and the license plate detection model to generate a license plate recognition model (see figure 4, MD-YOLO is read as the second machine learning), the license plate recognition model configured to extract a sequence of alphanumeric characters in the bounding box with a level of recognition confidence for the sequence (see figure 4, the red bounding box is read as the bounding boxes which is a sequence of alphanumeric characters);
receiving an input image (see figure 8, input image is read as the input image); 
determining a bounding box corresponding to an image of each candidate license plate in the input image by applying the license plate detection model to the input image, the bounding box indicating a license plate type and a corresponding confidence level (see figure 6, the confidence level is the measurement of IoU, the middle bounding box has a 0.53 confidence); and 

    PNG
    media_image2.png
    354
    848
    media_image2.png
    Greyscale

Xie is silent in disclosing generating an array of license plate information comprising an image of a license plate from the input image, a corresponding string identifier, corresponding bounding box coordinates, and a corresponding confidence level. However Xie teaches extracting candidate regions are decomposed using position histogram to segment out alphanumeric characters in the plate (see Related Work):

    PNG
    media_image3.png
    111
    395
    media_image3.png
    Greyscale
.
This suggests to generate a sequence of alphanumeric characters in the bounding box with a level of recognition confidence for the sequence. Tian discloses generating an array of license plate information comprising an image of a license plate from the input image, a corresponding string identifier, corresponding bounding box coordinates, and a corresponding confidence level (see column 8, lines 62-67, the character segmentation process locates and extracts a bounding box for each ID character of the ID from the image, here, the characters "J", "D", "T", "9", "4", "8", and "5"have all been properly segmented, the extracted bounding box is normalized to a standard size and a character pixel map of this information is passed to the primary network character recognizer which identifies the character classes): 

    PNG
    media_image4.png
    201
    440
    media_image4.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include generating sequence of alphanumeric in order to extract additional details from the character shape and color for improving image recognition. 

Regarding claim 2, Xie and Tian disclose the computer-implemented method of claim 1, further comprising: generating a string identifier with a corresponding confidence level for the license plate in the bounding box by applying the license plate recognition model to the image of the license plate within the bounding box (see Xie figure 6, the confidence level is the measurement of IoU, the middle bounding box has a 0.53 confidence, see Tian column 6, lines 40-47, integrated character segmentation/recognition neural network (ICSRNN) which scans along a potential character string and outputs a profile). See the motivation for claim 1. 

Regarding claim 3, Xie and Tian disclose the computer-implemented method of claim 2, wherein generating the string identifier comprises: determining a rotation angle of the bounding box using a third machine learning algorithm (see Xie figure 6, the bounding box is rotated); 

    PNG
    media_image5.png
    88
    388
    media_image5.png
    Greyscale

aligning the image of the license plate in the bounding box to a horizontally aligned state by performing a rotation of the image of the license plate in the bounding box with the rotation angle (see Xie figure 6 below, the box is rotated to angle 0o): 

    PNG
    media_image6.png
    45
    246
    media_image6.png
    Greyscale

Tian discloses performing a segmentation of the aligned image of the license plate to determine the string identifier corresponding to the license plate (see Tian column 6, lines 40-47, integrated character segmentation/recognition neural network (ICSRNN) which scans along a potential character string and outputs a profile). See the motivation for claim 1. 

Regarding claim 6, Xie discloses the computer-implemented method of claim 1, wherein the first machine learning algorithm includes a first convolution neural network (CNN) based algorithm, wherein the second machine learning algorithm includes a second convolution neural network (CNN) based algorithm (see figure 8 below for explanation):

    PNG
    media_image7.png
    357
    1321
    media_image7.png
    Greyscale


Regarding claims 13 and 20, see the rationale and rejection for claim 1. 

Regarding claim 14, see the rationale and rejection for claim 2.

Regarding claim 15, see the rationale and rejection for claim 3.

Regarding claim 18, see the rationale and rejection for claim 6.

[4]	Claim Objection
Claims 4, 5, 7-12, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With regards to claim 4, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the computer-implemented method of claim 1, further comprising: forming a first set of candidates based on the determined bounding boxes; first invalidating one or more candidates in the first set of candidates in response to detecting that a first feature of the one or more candidates in the first set of candidates exceeds a first feature threshold; forming a second set of candidates of remaining candidates after the first invalidating; generating a string identifier with a corresponding confidence level for each license plate in each bounding box by applying the license plate recognition model to the second set of candidates; second invalidating one or more candidates in the second set of candidates in response to detecting that a second feature of the one or more candidates in the second set of candidates exceeds a second feature threshold; and forming a third set of candidates of remaining candidates after the second invalidating (as a whole); in combination with the rest of the limitations of claim 1.

Regarding claim 5, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the computer-implemented method of claim 1, wherein the predefined parameters comprise: a number of rows for each license plate in the images, a minimum size for each license plate in the images, a minimum ratio of width to height for each license plate in the images, a minimum visibility for each license plate in the images, a template for each license, fonts, and text identifier from each license plate in the images; in combination with the rest of the limitations of claim 1.

Regarding claim 7, the examiner cannot find any applicable prior art providing teachings for the following limitation(s): the computer-implemented method of claim 1, further comprising: detecting one or more license plate (LP) regions in the input image using the license plate detection model, wherein each LP region includes a license plate; for each detected LP region, determining coordinates of a corresponding bounding box in the input image, a corresponding type of LP, and a corresponding detection confidence value; determining a rotation angle for each LP region using a third machine learning model, the rotation angle configured to align each LP region to a horizontally aligned state; rotating each LP region by a corresponding rotation angle; and determining a sequence of alphanumeric characters of LP identifier in each rotated LP region with a recognition confidence value corresponding to the sequence, using the license plate recognition model (as a whole); in combination with the rest of the limitations of claim 1.

Claims 8-12 are objected because the depend on the claim 7 which includes allowable subject matter.

Regarding claim 16, see the rationale for claim 4.

Regarding claim 17, see the rationale for claim 5.

Regarding claim 19, see the rationale for claim 7.

Xie discloses forming a first set of candidates based on the determined bounding boxes (see figure 2, after parsing, there are a plurality of candidate boxes):

    PNG
    media_image8.png
    181
    826
    media_image8.png
    Greyscale

first invalidating one or more candidates in the first set of candidates in response to detecting that a first feature of the one or more candidates in the first set of candidates exceeds a first feature threshold (see figure 2 descriptions below):

    PNG
    media_image9.png
    68
    1004
    media_image9.png
    Greyscale


Xie discloses a corresponding detection confidence value (see figure 6, IoU is read as confidence level):

    PNG
    media_image5.png
    88
    388
    media_image5.png
    Greyscale

determining a rotation angle for each LP region (see figure 6 above, the angle is 22.5o) but silent in disclosing using a third machine learning model, the rotation angle configured to align each LP region to a horizontally aligned state.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/28/22